      Case 9:21-cv-00011-DLC-KLD Document 9 Filed 03/17/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


JUDITH PASZEK,                                    CV 21-11-M-DLC-KLD

                    Plaintiff,
                                                  ORDER
vs.

PEITZMEIER DEMOLITION &
CONCRETE CUTTING, INC. and
PHILIP SIEMER,

                    Defendants.

      Plaintiff moves for the admission of Eric S. Olson to practice before this

Court in this case with Douglas Day to act as local counsel. Mr. Olson’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Eric S. Olson pro hac vice is GRANTED on the condition that Mr. Olson shall do

his own work. This means that Mr. Olson must do his own writing, sign his own

pleadings, motions, and briefs, and appear and participate personally. Counsel

shall take steps to register in the Court’s electronic filing system (“CM-ECF”).

Further information is available on the Court’s website, www.mtd.uscourts.gov, or

from the Clerk’s Office. Mr. Olson may move for the admission pro hac vice of
      Case 9:21-cv-00011-DLC-KLD Document 9 Filed 03/17/21 Page 2 of 2



one (1) associate of his firm. Such associate, if duly admitted, shall be authorized

to participate in this case on the same terms and conditions as Mr. Olson.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Olson, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 17th day of March, 2021.

                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
